Citation Nr: 0720811	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran appeared at the RO in Montgomery, Alabama, and 
testified at a video conference personal hearing in February 
2007 before the undersigned Veterans Law Judge in Washington, 
DC; a copy of the hearing transcript is in the record.   

At the February 2007 personal hearing before the undersigned 
Veterans Law Judge, the veteran indicated that he was 
withdrawing the appeal on the issues of service connection 
for post-traumatic stress disorder, service connection for 
skin cancer as due to herbicide exposure, and service 
connection for high blood pressure (hypertension).  At the 
personal hearing, the veteran also submitted a written 
submission indicating he wanted to cancel the appeal on these 
issues.  The appeal as to these issues, including the notice 
of disagreement and substantive appeal, is effectively 
withdrawn.  See 38 C.F.R. § 20.204 (2006). 


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service; 
did not experience chronic bilateral hearing loss or tinnitus 
in service; and did not experience continuous symptoms of 
bilateral hearing loss or tinnitus after service separation. 

2.  The weight of the competent medical evidence shows that 
the veteran's bilateral hearing loss is not related to 
service, including exposure to acoustic trauma in service.

3.  The weight of the competent medical evidence shows that 
the veteran's current complaints of tinnitus are not related 
to service, including exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated  
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A,  
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159,  
3.303, 3.385, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002  
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
December 2004, February 2005, and March 2006 satisfied VA's 
duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims are 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Service Connection for Bilateral Hearing Loss and Tinnitus

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38  U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of  
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in  service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence  is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5  Vet. App. 91, 93 
(1993).  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. § 1110; C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the  
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may  
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385. 

The veteran contends that he now has a bilateral hearing loss 
disability and tinnitus due to multiple in-service noise 
exposures.  He contends that he experienced tinnitus in 
service in conjunction with a mine explosion.  In his claim 
for service connection, the veteran indicated that his 
bilateral hearing loss and tinnitus began in service in 1971.  
In a statement received in December 2004, the veteran wrote 
that in the fall of 1970 a truck hit a mine. 

The veteran's DD Form 214 shows that the veteran's military 
occupational specialty was crane shovel operator, and shows 
the veteran was trained in small arms (M-14 and M-16), and 
participated in a military campaign during service in Vietnam 
from August 1970 to August 1971. 

Service medical records show no complaints, findings, or 
diagnosis of bilateral hearing loss or tinnitus during 
service.  The service separation examination in August 1971 
reflects normal clinical findings regarding the ears, and 
normal hearing in both ears as indicated by a score of 15 on 
the whispered voice test, with no audiometric measures. 

Private treatment records from the Birmingham Hearing and 
Balance Center dated from 1984 to 1999 reflect symptoms of 
Meniere's syndrome that included left ear fullness, vertigo 
and disequilibrium (November 1985); difficulty hearing with 
possible otosclerosis in the right ear (March 1987); symptoms 
of dizziness or vertigo, with pressure off and on the left 
ear, with "roaring" in the left ear (August 1989); left ear 
pressure (1990); worsened hearing symptoms with right ear 
pressure (1995); and additional complaints beginning in 1999 
that included congestion, drainage, and dizziness that were 
diagnosed as Meniere's Disease.  Treatment records from the 
Birmingham Hearing and Balance Center dated from 2003 through 
2005 reflect no history of in-service acoustic trauma or 
symptoms of hearing loss or tinnitus; post-service complaints 
included bilateral hearing loss; current diagnoses of left 
ear sensorineural hearing loss and Meniere's Disease, with 
treatment for left ear sensorineural hearing loss as part of 
the treatment for Meniere's Disease; diagnosis of hearing 
loss from unknown cause (e.g., January through October 2004); 
and audiometric measures that by July 2004 showed current 
bilateral hearing loss disability that satisfied the 
requirements of 38 C.F.R. § 3.385.  A May 2005 letter from G. 
K. Rodgers, M.D., reflects a diagnosis of moderate-to-
moderately severe asymmetrical sensorineural hearing loss 
with the left ear worse than the right.  

At the February 2007 personal hearing in February 2007 before 
the undersigned Veterans Law Judge, the veteran testified 
that he sustained multiple acoustic traumas during service, 
including running heavy equipment such as cranes and 
construction machinery, small arms fire, heavy arms and 
artillery fire, bombs, helicopter noise, a rocket explosion, 
and a mine explosion; following the mine explosion in service 
the veteran experienced ringing or "noises" in his left ear 
that stopped; he reported at service separation that he had 
ringing in his ears and hearing loss; he did not seek 
treatment until the 1980s; he had experienced hearing loss 
for a long time; and he now experienced bilateral hearing 
loss and tinnitus ("noises" and "ringing" in his ears).  

After a review of the evidence of record, including the 
veteran's military occupational specialty of crane shovel 
operator, evidence of training in small arms, Vietnam 
Campaign Medal, and the veteran's personal hearing testimony 
of multiple acoustic traumas in service, the Board finds that 
the veteran was exposed to acoustic trauma in service.  

The veteran's testimony also includes that he experienced an 
episode of ringing in his ears in conjunction with exposure 
to a mine explosion, but the ringing resolved in service.  
There is no evidence of chronic symptoms in service, or 
evidence of continuous post-service symptoms of hearing loss 
or tinnitus until many years after service separation.  

Even though the veteran was exposed to acoustic trauma in 
service, the Board finds that the weight of the competent 
medical evidence shows that the veteran's current bilateral 
hearing loss and tinnitus, which were not continuous after 
service but were first shown many years after service 
separation, are not related to service, including to the 
exposure to acoustic trauma in service.  In this regard, at 
the personal hearing, the veteran indicated that he was going 
to send private treatment evidence that included a medical 
nexus opinion relating his current hearing loss disability 
and tinnitus to acoustic trauma in service; unfortunately for 
the veteran's claims, the treatment records received from the 
Birmingham Hearing and Balance Center reflect a history of 
acoustic trauma, but do not indicate in-service acoustic 
trauma of any kind or symptoms of hearing loss or tinnitus in 
service.  In addition, these private treatment records from 
the Birmingham Hearing and Balance Center (November 1985) 
show reference to a "history of acoustic trauma" in the 
past, but R. Baldwin, M.D., indicated that, if the etiology 
of the current symptoms of hearing loss in the left ear were 
due to acoustic trauma, he would expect to see evidence of 
hearing loss in both ears, a fact that is not shown by the 
medical evidence of record.  There is otherwise no favorable 
medical nexus evidence of record.  

The competent medical evidence of record relates the 
veteran's current bilateral hearing loss and complaints of 
tinnitus to diagnosed Meniere's Disease.  The private 
treatment records reflect that the diagnosis of bilateral 
hearing loss was from unknown cause (e.g., January through 
October 2004), other than as a symptom of the diagnosed 
Meniere's Disease.  The competent medical evidence of record, 
consisting of private treatment records from the Birmingham 
Hearing and Balance Center, shows that the veteran's tinnitus 
first arose after service as a symptom of Meniere's syndrome, 
with pressure on the left ear (fullness) due to Meniere's 
syndrome described as roaring and difficulty hearing, the 
right ear symptoms were assessed as related to otosclerosis 
in the right ear, and that left ear sensorineural hearing 
loss was treated as part of the treatment for Meniere's 
Disease.  

While the veteran is competent to testify as to events of 
acoustic trauma in service, and symptoms of hearing loss and 
tinnitus that he has experienced at any time since service, 
he is not competent to testify that his currently diagnosed 
bilateral hearing loss or his current complaints of tinnitus 
are related to service, including to acoustic trauma in 
service.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection for bilateral hearing loss and service connection 
for tinnitus, and the claims must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a bilateral hearing loss is denied.

Service connection for tinnitus is denied 



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


